DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 8/17/2022.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 13, and 20 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claim 13),
"wherein the memory controller loads the data stored in the temporary data area into the
buffer memory when subsequent data and a second write request corresponding to the subsequent data are received and stores the data and the subsequent data to either one of the first data areas or the temporary data area depending on whether a size of a sum of the data loaded into the buffer memory and the subsequent data is less than the reference
size.";

	In the cited prior art of Potteiger, once data is stored in the temporary area (NVRAM 32 of Fig. 3), the data is not loaded into the buffer memory when subsequent data and a second write request corresponding to the subsequent data are received, or storing the data and the subsequent data to either one of the first data areas or the temporary data area depending on whether a size of a sum of the data loaded into the buffer memory and the subsequent data is less than the reference size.

Claim 20,
	"receiving subsequent data, subsequent consecutive logical addresses and a second write request corresponding to the subsequent data from the host, after storing the data to the
temporary data area,
	loading the data stored in the temporary data area depending on whether first data area
information included in the second write request matches first data area information included in
the first write request; 
	determining a data area for storing the data and the subsequent data among one of the sequential data areas and the temporary data area based on whether a size of a sum of the data and the subsequent data is less than the reference size.";

	The cited prior art does not teach loading the data stored in the temporary data area depending on whether first data area information included in the second write request matches first data area information included in the first write request as required by the claim.  Rather, the cited prior art of Potteiger loads all data from write requests as shown at step 50 of Fig. 5.

	Therefore, the independent claims and corresponding dependent claims contain allowable subject matter.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135